Root, C.
Appeal from a judgment of the district court for Fillmore county confirming an order of the county court correcting the record of the probate of the last will and testament of Charles A. Swan, deceased. Charlotte Bemen*743derfer, an heir of the deceased and a legatee under his will, appeals.
The only question presented in the brief of counsel for the appellant is that the. evidence is not sufficient to sustain the findings and order of the district or the county court. A motion for a new trial was not filed in the district court, and therefore the sufficiency of the evidence is not before us for review. Wollam v. Brandt & Shipman, 56 Neb. 527; Whalen v. Kitchen, 61 Neb. 329; Carmack v. Erdenberger, 77 Neb. 592.
It follows necessarily that the judgment of the district court should be affirmed, and we so recommend.
Fawcett and Calkins, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.